Felton, J.
1. Without setting out the evidence, suffice it to say that there was sufficient competent evidence to authorize the finding that the claimant suffered only a 40 percent loss of use of his right hand as a result of his injuries.
2. Where the evidence shows that the claimant did not work in his employment during substantially the whole of 13 weeks immediately preceding the injury, and the claimant himself introduced the evidence showing the wages of a similar employee in the same employment, who had worked substantially the whole of such 13 weeks, the claimant cannot complain that the superior court erred in affirming the board’s award, basing the claimant’s average weekly wages on that of the similar employee as prescribed by Code (Ann. Supp.) § 114-402 (2) instead of using the formula prescribed in Code (Ann. Supp.) § 114-402 (3).
The court did not err in affirming the board’s award.

Judgment affirmed.


Sutton, C. J., and Worrill, J., concur.